IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 20, 2008
                                     No. 07-10129
                                  Conference Calendar                 Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

WAYLAND THOMAS WILSON

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:92-CR-238-2


Before KING, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Wayland Thomas Wilson, federal prisoner # 23027-077, was sentenced in
1993 to a total of 444 months of imprisonment for conspiracy to distribute
certain controlled substances, possession with intent to distribute certain
controlled substances, money laundering, and the use of a telephone, firearms,
and a residence within 1000 feet of a school in connection with drug offenses.
Wilson appeals the district court’s denial of his 18 U.S.C. § 3582(c)(2) motion to
reduce his sentence based on retroactive Amendment 591 to the Sentencing


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-10129

Guidelines. Wilson argues that, based upon Amendment 591, the sentencing
court miscalculated his base offense level.
      Wilson’s argument is without merit. Amendment 591 applies to the
determination of the appropriate Chapter Two offense guidelines section, and
Wilson was properly sentenced under U.S.S.G. § 2D1.1, the appropriate offense
guidelines section for his conviction under 21 U.S.C. § 846. Amendment 591 is
irrelevant to the determination of base (or specific) offense levels within the
applicable offense guidelines section or to any consideration of relevant conduct.
U.S.S.G. App. C, Amendment 591 (Nov. 2000). To the extent that Wilson merely
argues that his sentence was improperly calculated, that is not a ground for
modification of a sentence under § 3582(c).
      The judgment of the district court is AFFIRMED. The Government’s
motion for summary affirmance in lieu of filing a brief is GRANTED. The
Government’s alternative motion for an extension of time is DENIED.




                                        2